Title: To John Adams from Nicolas Maurice Gellée, 15 March 1779
From: Gellée, Nicolas Maurice
To: Adams, John


     
      Dear Sir
      Passy March 15 1779
     
     I have the Honour to inclose to you some News Papers which contain all the material News you could hear, if yet at Passy. There have been great Troubles in our Opera; But as you were not an Amateur I shall not trouble you with a Relation of ’em. You must have now more entertaining Novelties at Nantes.
     I Shall take the Liberty to send you every Week, the news Papers, till your Departure which I suppose will not be so soon; and I have the Honour to be with a very respectfull Affection Dear Sir your most obedient humble Servant
     
      N M Gellée
     
     
      You will excuse my bad English.
     
    